Citation Nr: 1547852	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there was a timely notice of disagreement as to a December 2007 rating decision.  

2.  Entitlement to an effective date prior to April 28, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) and tinnitus.

3.  Entitlement to an effective date prior to April 29, 2009 for the grant of service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In April 2011 correspondence, the Veteran stated that he disagreed with his combined 80 percent rating and indicated that he wanted a 100 percent rating.  In September 2011, the Veteran was granted a total rating based on individual unemployability effective April 28, 2009.  Because he is being paid at the 100 percent rate, the Board finds that any disagreement as to the combined rating is resolved.  

In September 2015, a Central Office hearing was held before the undersigned Veterans Law Judge (VLJ).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In December 2007, the RO continued a 10 percent rating for hypertension; continued a noncompensable rating for left ankle fracture; and denied service connection for a low back disability because new and material evidence was not submitted.  

2.  The Veteran's December 28, 2007 statement was not received until April 2011; review of the correspondence received during the one-year appeal period following the December 2007 decision does not specifically indicate the determination he disagrees with or a desire to contest the results.  

3.  On April 28, 2009, the RO received a claim of service connection for PTSD and tinnitus; on April 29, 2009, the RO received a claim of service connection for bilateral hearing loss. 

4.  There are no communications or other evidence prior to April 2009 that could be construed as a claim for service connection for PTSD, tinnitus, and/or hearing loss.  


CONCLUSIONS OF LAW

1.  A timely notice of disagreement with the December 2007 rating decision was not received.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302 (2014).  

2.  The criteria for an effective date prior to April 28, 2009 for service connection for PTSD and tinnitus are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

3.  The criteria for an effective date prior to April 29, 2009 for service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.400 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the timeliness issue, the appeal turns on a matter of law and not on the underlying facts or development of the facts.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Thus, further action pursuant to the VCAA is not required.

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met as concerns the effective date issue.  By correspondence dated in March 2010, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The effective date issue is downstream and additional notice is not required.  

The claims folder contains service treatment records, service personnel records, VA medical center records, private medical records and Social Security Administration records.  The Veteran has not specifically identified any additional relevant records that need to be obtained.  Additional examinations are not necessary as they would have no impact on the effective date for the grants of service connection.  

The Veteran provided testimony at the September 2015 hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2015).  


Analysis

Timeliness of notice of disagreement

In April 2007, the Veteran submitted a claim for increase for service-connected hypertension and left ankle and a reopened claim for service connection for a low back injury.  In December 2007, the RO continued a 10 percent rating for hypertension; continued a noncompensable rating for a left ankle fracture; and denied service connection for a low back disability because new and material evidence had not been submitted.  The Veteran was notified of this decision by letter dated December 17, 2007.  

In January 2008, the Veteran submitted a statement in support of claim in reference to the December 2007 rating decision.  The Veteran did not dispute the decision or request to appeal it.  Rather, he requested to reschedule his VA examination.  The RO construed this statement as a reopened claim.  In June 2008, the RO again continued the 10 percent rating for hypertension; continued the noncompensable rating for left ankle fracture; and denied service connection for a low back disability because new and material evidence had not been submitted.  The June 11, 2008 notification letter was returned to sender.  The Board notes, however, that it was sent to the Veteran's then address of record.  

In April 2011, the Veteran submitted a statement wherein he stated that he "found the letter of appeal [he] sent to [the RO] from 28 Dec 2007" and he submitted a copy of this letter.  In May 2011, the Veteran submitted a statement wherein he requested an appeal concerning the decision on his April 2007 claim.  By letter dated in September 2011, VA notified the Veteran that they could not accept his letter as a notice of disagreement with the December 2007 decision because it was not timely.  The Veteran disagreed and perfected this appeal.  

At the hearing, the Veteran testified that he filed a notice of disagreement or expressed disagreement as early as December 28, 2007 and he asserted that maybe it got lost in the shuffle.  The representative argued that there was a lot of generalization in the Veteran's correspondence and that there was implied dissatisfaction in most of his communications.  

Except in the case of simultaneously-contested claims, a claimant or his or her representative must file a notice of disagreement with a determination by the Agency of Original Jurisdiction (AOJ) within one year from the date the AOJ mails notice of that determination to him or her.  Otherwise, that determination will become final.  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

A notice of disagreement must express dissatisfaction with a determination of the AOJ and express a desire to contest the result.  While special wording is not required, the notice of disagreement must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review. If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201.

The regulations as to what constitutes a valid notice of disagreement were recently amended.  See 79 Fed. Reg. 57698 (September 25, 2014).  These changes were effective March 25, 2015 and are not for consideration in this case.  

As noted above, in April 2011, the Veteran indicated that he had found his December 2007 notice of disagreement.  The claims folder contains this document; however, it is date stamped as being received in April 2011.  There is no indication that it was received within the one-year period following the December 2007 rating decision and notice letter.  The Board acknowledges the Veteran's contention that perhaps it was lost.  The Veteran has not offered any evidence in support of his contentions other than that he kept filing documents and he thought they were being misplaced.  There is a presumption of regularity that attends the administrative function of the government.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  Thus, if the document was received, the Board presumes that it would have been established as a notice of disagreement and entered in to the Veterans Appeals Control and Locator System (VACOLS). 

In reviewing the claims folder, it appears that the Veteran submitted copies of the December 2007 rating decision that he highlighted and/or annotated.  These documents were not individually date stamped and were likely received as part of a larger submission.  The Board is unable to determine when they were actually received.  Even assuming that they were received within the one-year appeal period, they do not constitute a valid notice of disagreement.  That is, they do not specifically indicate the determinations that he disagrees with or a desire to contest the result.  

In summary, the record does not contain a timely notice of disagreement with the December 2007 rating decision.  The claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Effective date

In September 2010, the RO granted service connection for PTSD and tinnitus, both effective April 28, 2009; and for bilateral hearing loss effective April 29, 2009.  The Veteran disagreed with the effective dates and perfected this appeal.  

The statement of the case listed the issue as entitlement to an effective date prior to April 28, 2009 for the benefits in rating decision dated September 27, 2010.  Because PTSD and tinnitus were granted effective April 28, 2009 and hearing loss was granted effective April 29, 2009, the Board has listed as two issues.  As a practical matter, the analysis is the same and regardless of which date was chosen, the actual payment date is May 1, 2009.  

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  However, if a granted claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).

The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection or a claim reopened after final disallowance will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  If the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2014).

The mere existence of medical records generally cannot be construed as an informal claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1) (2014).  The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.

The regulations pertaining to "claims" were recently amended.  See 79 Fed. Reg. 57694-97 (September 25, 2014).  These changes were effective March 25, 2015 and are not for consideration in this case.  

Review of the claims folder shows that on April 28, 2009, the RO received a statement from the Veteran indicating that he needed to reopen his claim.  He stated that "[his] claim on April 11, 2007 did not included (sic) a claim of 'PTSD'" and he also requested service connection for several other disabilities including "ringing in ears".  On April 29, 2009, the RO received a claim for multiple disabilities including bilateral hearing problems.  

In determining whether the Veteran is entitled to an earlier effective date for PTSD, tinnitus and bilateral hearing loss, the Board must consider whether he filed a claim for those disabilities prior to April 2009.  

As to the hearing loss and tinnitus, the Veteran generally argues that a claim was filed in 2007 and he asserted that he had a hearing test in probably 2007.  On review, the Veteran filed an original VA Form 21-526 in June 1994 and at that time, claimed service connection for high blood pressure, left ankle, and low back disability.  In April 2007, the Veteran submitted a claim for increase for hypertension and left ankle and to reopen service connection for the low back injury.  The Board is unable to find any communications or other evidence prior to April 2009 that could be construed as indicating an intent to seek or apply for service connection for tinnitus or bilateral hearing loss.  

As concerns PTSD, the Veteran asserts there is evidence of an earlier claim.  At the hearing, the representative noted there was a VA stressor statement dated in April 2007.  The Veteran also referenced statements submitted in 2009 wherein he stated that VA hadn't talked about his PTSD yet.  

The claims folder includes a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  This document was signed and dated by the Veteran on April 19, 2007.  It does not include a date stamp from the RO, but does include one showing that it was received by the Veteran's representative on August 12, 2009.  Attached is an August 27, 2007 statement from a VA social worker indicating the Veteran had been seen on August 21st for an anxiety condition confirmed as PTSD.

On review, it does not appear that the referenced stressor statement was received in April 2007 since it includes an August 2007 VA medical statement and was not received by the representative until 2009.  On September 3, 2009, the RO received an August 24, 2009 statement from the Veteran, wherein he again stated that his PTSD claim was not included.  Considering its place in the electronic folder, it appears that the stressor statement was part of the Veteran's submission received in September 2009.  The Board observes that other documents received in that timeframe were also date stamped as being received by the representative on August 12, 2009.  

The Board notes that there are multiple copies of the August 2007 VA letter in the claims folder and most are not individually date stamped.  Even assuming this letter was received in close proximity to its date of origin (August 2007), it still does not indicate an intent to apply for benefits.  The Board has considered the Veteran's contentions that in his 2009 statements he was questioning what had happened to his PTSD claim.  It is unclear from his statements whether he was saying the issue was not included in the 2007 rating or whether he forgot to include it in his April 2007 claim.  Regardless, these statements do not serve to establish an earlier date of claim.  Accordingly, the first "claim" for PTSD was not received until April 2009.  

The Board is sympathetic to the Veteran, but is bound by applicable laws and regulations.  There is simply no legal basis for assigning an earlier effective date and as the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2015).  


ORDER

A timely notice of disagreement was not received regarding the December 2007 rating decision; the appeal is denied.  

An effective date prior to April 28, 2009 for the grant of service connection for PTSD and tinnitus is denied.

An effective date prior to April 29, 2009 for the grant of service connection for bilateral hearing loss is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


